            Case 2:19-cr-00258-RAJ Document 31 Filed 07/07/20 Page 1 of 5




 1                                         THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6
                     IN THE UNITED STATES DISTRICT COURT
 7                 FOR THE WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
 8

 9   UNITED STATES OF AMERICA,                Case No. 2:19-cr-00258 RAJ
10                        Plaintiff,
                                              STIPULATED MOTION AND
11
           vs.                                ORDER TO CONTINUE
12                                            SEVERANCE-RELATED
     LOUIE SANFT, JOHN SANFT, and             PRETRIAL MOTIONS AND
13   SEATTLE BARREL AND                       SETTING BRIEFING
     COOPERAGE COMPANY,                       SCHEDULE
14

15                        Defendants.

16

17

18

19

20

21

22

23

24

25                                                                    LAW OFFICES
     STIPULATED MOTION AND ORDER TO                               CALFO EAKES LLP
     CONTINUE SEVERANCE-RELATED                            1301 SECOND AVENUE, SUITE 2800
                                                           SEATTLE, WASHINGTON 98101-3808
     PRETRIAL MOTIONS AND SETTING                         TEL (206) 407-2200 FAX (206) 407-2224
     BRIEFING SCHEDULE
     (Case No. 2:19-cr-00258-RAJ)
              Case 2:19-cr-00258-RAJ Document 31 Filed 07/07/20 Page 2 of 5




 1          The parties in this matter hereby file this stipulated motion to continue from
 2   July 31, 2020 to August 14, 2020 the pretrial motions deadline as to severance motions
 3   and/or motions relating to Bruton v. United States, 391 U.S. 123 (1968), and Crawford v.
 4   Washington, 541 U.S. 36 (2004). The previously-scheduled July 31, 2020 pretrial
 5   motions deadline shall remain in place as to other pretrial motions that may be filed.
 6          This proposed continuance is necessary because defendants believe there may be

 7   significant Bruton/Crawford issues and/or severance issues relating to the introduction at

 8   trial of statements, or portion of statements, drawn from two lengthy recorded interviews of

 9   each defendant. The interviews occurred during the execution of a search warrant at

10   Seattle Barrel on March 8, 2019.

11          During a meet and confer session on these issues, defense counsel agreed to provide

12   a verbatim transcript of the recorded statements of John Sanft and Louie Sanft by July 10,

13   2020. In return, the government agreed to identify the statements it proposes to offer from

14   those recorded statements (by line and page number) to defense counsel by July 20, 2020.

15          In order to provide the defense sufficient time to review and analyze the

16   government’s proposed offer of proof as to these statements, the parties agree that a brief

17   continuance of the deadline for pretrial motions relating to severance and/or

18   Bruton/Crawford issues is appropriate. The parties propose that the defendants’ opening

19   briefs as to such issues shall be due on August 14, 2020; the government’s responses to

20   defendants’ pretrial motions on these issues would be due on August 28, 2020; and the

21   defendants’ optional reply briefs would be due on September 4, 2020.

22

23

24

25                                                                                  LAW OFFICES
      STIPULATED MOTION AND ORDER TO                                            CALFO EAKES LLP
      CONTINUE SEVERANCE-RELATED                                         1301 SECOND AVENUE, SUITE 2800
                                                                         SEATTLE, WASHINGTON 98101-3808
      PRETRIAL MOTIONS AND SETTING                                      TEL (206) 407-2200 FAX (206) 407-2224
      BRIEFING SCHEDULE
      (Case No. 2:19-cr-00258-RAJ) - 1
              Case 2:19-cr-00258-RAJ Document 31 Filed 07/07/20 Page 3 of 5




 1         The parties further agree that all other pretrial motions, if any, should be filed by the

 2   previously scheduled motions deadline of July 31, 2020. The government’s response to

 3   those motions should be filed no later than August 14, 2020. Defendants’ optional replies in

 4   support of those motions should be filed no later than August 21, 2020.

 5         SO STIPULATED.
 6         DATED this 7th day of July, 2020.
 7                                      Respectfully submitted,
 8                                      BRIAN T. MORAN
 9                                      United States Attorney

10                                      By:      /s/ Seth Wilkinson
                                              Seth Wilkinson
11                                            Karla G. Perrin
12                                            Assistant United States Attorneys
                                              700 Stewart St, Suite 5220
13                                            Seattle, WA 98101
                                              Email: seth.wilkinson@usdoj.gov
14                                                    karla.perrin@usdoj.gov
15
                                        CALFO EAKES LLP
16
                                        By:   /s/ Angelo J. Calfo
17                                         Angelo J. Calfo, WSBA No. 27079
                                            Emily Dodds Powell, WSBA No. 49351
18
                                           1301 Second Avenue, Suite 2800
19                                         Seattle, WA 98101
                                           Phone: (206) 407-2200
20                                         Fax: (206) 407-2224
                                              Email: angeloc@calfoeakes.com
21
                                                   emilyp@calfoeakes.com
22
                                           Attorneys for Defendant Louie Sanft
23

24

25                                                                                   LAW OFFICES
      STIPULATED MOTION AND ORDER TO                                             CALFO EAKES LLP
      CONTINUE SEVERANCE-RELATED                                          1301 SECOND AVENUE, SUITE 2800
                                                                          SEATTLE, WASHINGTON 98101-3808
      PRETRIAL MOTIONS AND SETTING                                       TEL (206) 407-2200 FAX (206) 407-2224
      BRIEFING SCHEDULE
      (Case No. 2:19-cr-00258-RAJ) - 2
            Case 2:19-cr-00258-RAJ Document 31 Filed 07/07/20 Page 4 of 5



                                    SIDERIUS LONGERGAN & MARTIN LLP
 1

 2                                  By:   /s/ Michael G. Martin
                                       Michael G. Martin, WSBA No. 11508
 3                                     500 Union Street, Suite 847
                                       Seattle, WA 98101
 4                                     Phone: (206) 624-2800
 5                                     Fax: (206) 624-2805
                                          Email: michaelm@sidlon.com
 6
                                        Attorneys for Defendant John Sanft
 7

 8
                                    LANE POWELL PC
 9
                                    By:    /s/ Harold Malkin
10                                     Harold Malkin, WSBA No. 30986
                                       Taylor Washburn, WSBA No. 51524
11
                                       1420 Fifth Avenue, Suite 4200
12                                     Seattle, WA 98111
                                       Phone: (206) 223-7000
13                                     Fax: (206) 223-7107
                                       Email: malkinh@lanepowell.com
14
                                              washburnt@lanepowell.com
15
                                    Attorneys for Defendant Seattle Barrel
16                                  and Cooperage Company
17

18

19

20

21

22

23

24

25                                                                             LAW OFFICES
     STIPULATED MOTION AND ORDER TO                                        CALFO EAKES LLP
     CONTINUE SEVERANCE-RELATED                                     1301 SECOND AVENUE, SUITE 2800
                                                                    SEATTLE, WASHINGTON 98101-3808
     PRETRIAL MOTIONS AND SETTING                                  TEL (206) 407-2200 FAX (206) 407-2224
     BRIEFING SCHEDULE
     (Case No. 2:19-cr-00258-RAJ) - 3
            Case 2:19-cr-00258-RAJ Document 31 Filed 07/07/20 Page 5 of 5




 1                                            ORDER

 2        PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3        Dated this 7th day of July, 2020.

 4

 5
                                                 A
                                                 The Honorable Richard A. Jones
 6                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                                           LAW OFFICES
     STIPULATED MOTION AND ORDER TO                                      CALFO EAKES LLP
     CONTINUE SEVERANCE-RELATED                                   1301 SECOND AVENUE, SUITE 2800
                                                                  SEATTLE, WASHINGTON 98101-3808
     PRETRIAL MOTIONS AND SETTING                                TEL (206) 407-2200 FAX (206) 407-2224
     BRIEFING SCHEDULE
     (Case No. 2:19-cr-00258-RAJ) - 4
